SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 6-K Report of Foreign Private Issuer Pursuant to Rule 13a-16 or 15d-16 of the Securities Exchange Act of 1934 For the month of February, 2014 Commission File Number 001-14491 TIM PARTICIPAÇÕES S.A. (Exact name of registrant as specified in its charter) TIM PARTICIPAÇÕES S.A. (Translation of Registrant's name into English) Av. das Américas, 3434, Bloco 1, 7º andar  Parte 22640-102 Rio de Janeiro, RJ, Brazil (Address of principal executive office) Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F. Form 20-F X Form 40-F Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. Yes No X TIM PARTICIPAÇÕES S.A Publicly-held Company Corporate Taxpayer's ID (CNPJ/MF): 02.558.115/0001-21 Corporate Registry (NIRE): 33.300.276.963 NOTICE TO THE MARKET TIM Participações S.A. ("Company") (BM&FBOVESPA: TIMP3; NYSE: TSU), pursuant to Article 3 of CVM instruction 358/02, informs its shareholders and the market in general that its indirect controlling shareholder, Telecom Italia S.p.A., issued a notice to the market on which informs, among other topics, the receiving by the Board of Directors, of a preliminary material, resulting from studies conducted by its management on January 16 of this year, concerning the procedures to be adopted for managing any extraordinary transaction concerning its stake on TIM Brazil group. Following free translation of the statement in the section that addresses the aforementioned material below. Rio de Janeiro, February 06th, 2014. TIM Participações Rogerio Tostes Investor Relations Officer “TELECOM ITALIA - PRESS RELEASE The Board of Directors received the results of the analysis and drafting work entrusted to the management on 16 January 2014 for the purpose of establishing a procedure to manage any extraordinary transaction relating to Telecom Italia shareholdings in Tim Brazil group companies. The document was unanimously adopted, and is being published on the company's website. The procedure meets the highest standards of governance and regulates the investigation and decision-making process for any transaction that may result in the transfer to any entity other than Telecom Italia of its holdings in the Tim Brasil Group. The procedure will also apply to possible transactions involving assets or branches of business for a value, even cumulative, exceeding 2 billion euros.
